DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-24 are currently pending and under exam herein.

Priority
	The instant application claims the benefit of domestic priority to US Provisional Application 62/396,001, filed 16 September 2016.  Priority claims have been reviewed and are acknowledged herein.  As such, the Effective Filing Date (EFD) of the claimed invention is 16 September 2016.

Information Disclosure Statement
No Information Disclosure Statement(s) have been filed 
It is noted that numerous references are cited in the Drawings as originally filed and in the instant Specification.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  

Drawings
The Drawings submitted 15 September 2017 are not accepted.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file appears to contain at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
	All references to the Specification in this Office Action refer to the published Specification: 2018/0082169.
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a computer-implemented method; a non-transitory computer-readable medium; and a system for modeling of the Central Nervous System (CNS). 
With respect to step (2A)(1) The claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claim 1: “generating a plurality of connections corresponding to CNS data, wherein each of the plurality of connections comprises an origin, a termination and a degree of connection” which is a network topology design that includes mathematical principles for networking using 
Dependent claims 5-8; 15-17; 22-23 recite additional steps that further limit the judicial exceptions in independent claims 1; 10; and 18, respectively and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually compile data in the form of the received data and 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract idea as follows:
Claim 1: “storing the plurality of connections in a first memory location”; “receiving a nervous system atlas and storing the nervous system atlas in a second memory location”; “computer-implemented”.
Claim 10: in addition to the storing steps as above, claim 10 includes “a non-transitory computer-readable medium”; “a processor”.
Claim 18: In addition to the steps as in claim 1 above, claim 18 includes a “processor”
Dependent claims 2-4; 9-14; 18-21; and 24 recite steps that further limit the recited additional elements in the claims.  
additional elements in the instant claims, those steps directed to the additional non-abstract elements of “storing; processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
additional elements of the claims described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the steps of generic computer implementation do not provide activities that actually improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. 
The computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception, which is also further exemplified prior art to, for example, Bota et al. (citation below) teaching that computing elements for connectome mapping is routine, well-understood and conventional in the art, which includes network science and 
	Dependent claims 2-9; 11-17; and 19-24 have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.  Claims 1, 2, 5-11, 14-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bota et al. in PNAS 6 April 2015:E2093-2101 and Supplemental Material at Note: Teachings from Bota et al. are designated by italics herein.	
Claims 1, 10 and 18 are directed to:
	A computer-implemented method; a non-transitory computer-readable medium; and a system, respectively.  Said methods operated are directed to modeling connections of the central nervous system (CNS) comprising (Bota et al. disclose CNS architecture and network modeling-abstract):
generating, with a processor, a plurality of connections corresponding to CNS data, wherein each of the plurality of connections comprises an origin, a termination, and a degree of connection [Bota et al. disclose a structure-function analysis and structural network, akin to Google maps for the brain, wherein said roadmap may be a scaffolding for molecular, cellular, physiological, behavioral, and cognitive data for modeling of the CNS-page E2093, col. 1; Bota et al. disclose connections include macroconnections between grey-matter regions and mesoconnections between neuron types and microconnections-page E2093, col. 2; Said connections comprise association connections; Small mammal data are utilized; see “Significance” box at page E2093; Bota et al. include representations of weighted connections that include origin, termination and degree of connections [Figure 3];
storing the plurality of connections in a first memory location;
receiving a nervous system atlas and storing the nervous system atlas in a second memory;
matching, with a processor on a connection-by-connection basis, each origin and each termination of the plurality of connections to a corresponding position of the nervous use of atlas and connections corresponding to positions as represented in Figure 1-matrix representation using structure-function relationships (as referenced to Swanson)];
converting the annotated connection matrix to one or more modules, wherein the one or more modules comprise an aggregated ranking of connections exceeding a threshold level [Bota et al. disclose conversion of connection matrix to modules wherein modules comprise aggregated ranking of connections exceeding a threshold-page E2095, Figure 2; Bota et al. at page E2097, col. 1].
With respect to claims 2, 11, and 19, Bota et al. disclose the derivation of data from CNS connection information [page E2093-abstract].
	With respect to claims 5, 15, and 22, Bota et al. disclose presentation of one or more modules as two-dimensional models [Figure 4].
	With respect to claims 6, 16, and 23, Bota et al. disclose projection of the one or more modules onto the nervous system atlas [Figure 5].
	With respect to claims 7 and 17, Bota et al. disclose ranking connections comprising one or more of ranking by node degree; node strength; node betweeness and node closeness [Supplemental Material at page 3, col. 1].
	With respect to claim 8, Bota et al. disclose a connection matrix that includes partitioning of the matrix into a plurality of modules [Figure 2].
	 With respect to claims 9, 14, and 24, Bota et al. disclose a plurality of connections that correspond to data of cerebral nuclei [Supplementary Material page 1]. 
	With respect to the computer implementation as claimed herein, the prior art of Bota et al. disclose implementation of said operations using curated network data, including online tools page E2093]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 3, 4, 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bota et al. in PNAS 6 April 2015:E2093-2101 and Supplemental Material at pages 1-10; 10.1073/pnas.1504394112, as applied to claims 1, 10, and 18 above in further view of Sporns et al. (PLoS Computational Biology (2005) Vol. 1:0245-0251).

With respect to claims 3, 4, 12, 13, 20, and 21 Bota et al. does not specifically disclose data that include gene expression data and neurotransmitter data, for example.  However, Bota do disclose that the results as described provide for the motivation and starting point for compilations of mammalian nervous system connectomes using correlative data from genome-wide association studies and connectome-wide association studies (abstract). In addition, the prior art of Sporns et al. disclose the human connectome as including structure-function mapping of the brain, including the use of genetic information [page 0249]  As such it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included genetic data and neurotransmitter data as the CNS data for the connectomes disclosed in Bota et al. and further include genetic information as described in Sporns et al. for a complete picture of an organisms neuroconnectome.  

Conclusion
No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631